Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to applicant’s response filed March 14, 2022. In view of applicant’s amendments and persuasive arguments, all of the prior art rejections based on the base reference of Smith (WO/41795) are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9-13, 15-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over German et al (US 3,788,598) in view of Shibata et al (US 2004/0218020). The patent to German et al discloses a fluid connector, comprising: a body (12, 16), including: a first through-bore; and, a first groove (between 22 and 30 in Figure 1) arranged circumferentially within the first through-bore; and, a membrane valve (24) arranged in the first groove, the membrane valve including a resealable membrane (25) connected to a ring (at the end of 24), the resealable membrane having comprising a slit; see Figures 1 and 2.
The resealable membrane (25) of German et al is not connected to an O-ring. The patent application of Shibata et al teaches the above exception wherein a resealable membrane (176) is connected to an O-ring (178) for the purpose of providing a tight sealing surface with the housing portions; see lines 10-20 of paragraph [0027]. In view of the teaching of Shibata et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resealable membrane of German et al connected to an O-ring for the purpose of enhancing the sealing connection of the membrane and the housing portions. The placement of an integral O-ring in the groove of German et al will have the ring operatively arranged to extend out of the first groove and into the first through-bore. 
As to claims 3 and 11, wherein the resealable membrane of German et al is conical and comprises a vertex, the slit arranged at least partially on the vertex; see Figure 6. 
As to claim 4, the membrane of German et al is disclosed to be made of an elastomer, see Figure 6. The O-ring (178) of Shibata et al is disclosed to be made of an elastomer; see Figure 4.
              As to claims 12 and 13,wherein the O-ring (178) taught by Shibata et al has a round cross-sectional geometry and a torus geometry; see Figure 4.     
              As to claim 15, wherein the body of German et al is arranged for connection to a component (20) to be filled with a fluid and the O-ring membrane valve is arranged to seal the fluid within the component. 
               As to claims 9 and 16, wherein: in a sealed state, the fluid exerts a force on the membrane such that the slit is sealed shut; and, in an unsealed state, a tube (54) is inserted into the body to deform the membrane such that the slit is opened and the fluid may flow into or out of the component; see Figures 1 and 2 of German et al.
As to claims 17 and 23, wherein the tube (54) of German et al is a tube end form, comprising: a second through-bore; a radially outward facing surface (at 68) arranged to displace the membrane and open the slit; and, a shoulder (64) arranged to lock into the body; see Figures 1 and 2.
As to claims 18 and 21, wherein when the tube end form is fully engaged in the body: the radially outward facing surface compresses the O-ring in the first groove; the slit is fully opened and concentrically arranged around the radially outward facing surface; the shoulder is locked into the body; and, the fluid connector is in an unsealed state; see Figure 2.
As to claim 19 wherein the tube (54) of German et al is a probe, comprising: a second through-bore; and, a radially outward facing surface arranged to displace the membrane and open the slit; see Figures 1 and 2.
            As to claim 24, wherein: the O-ring (178) of Shibata et is disposed within a first groove (see Figure 4), the first groove comprises a depth; the O-ring (178) comprises a torus, the torus including a diameter; and, the diameter is greater than the depth 

 Allowable Subject Matter
Claim 25 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is additional showing of resealable membranes connected at the ends to O-rings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753